NO. 07-11-0454-CV
                                 NO. 07-11-0455-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                NOVEMBER 18, 2011

                         ______________________________


                   IN RE EDWARD EMMETT CORKER, RELATOR

                         ______________________________


          ORIGINAL PROCEEDINGS ARISING OUT OF PROCEEDINGS
          BEFORE THE 320TH DISTRICT COURT OF POTTER COUNTY;
         NOS. 47,763-D & 47,764-D; HONORABLE DON EMERSON, JUDGE

                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Edward Emmett Corker, an inmate proceeding pro se and in forma pauperis,

seeks a writ of mandamus to compel the Honorable Don Emerson, Judge of the 320th

District Court of Potter County, to rule on his motion to dismiss in which he challenges

Orders to Withdraw Funds from his inmate account entered pursuant to section

501.014(e) of the Texas Government Code Annotated (West Supp. 2011). For the

reasons expressed herein, we deny Relator's request.
                                      Background


         On April 19, 2011, Relator was convicted of possession of a controlled

substance, enhanced, in cause number 47,763-D, and sentenced to seven years

confinement. That same day, he was also convicted of credit card abuse in cause

number 47,764-D and sentenced to eighteen months in a state jail facility. According to

documents filed with his petition for writ of mandamus, on May 11, 2011, the Potter

County District Clerk filed a turnover order without a proceeding being held. Relator

alleges, among other claims, due process violations due to the trial court's entry of

Orders to Withdraw Funds from his inmate account. He also challenges the Bills of

Costs.


                            Mandamus Standard of Review


         Mandamus relief is an extraordinary remedy. In re Southwestern Bell Telephone

Co., L.P., 235 S.W.3d 619, 623 (Tex. 2007) (orig. proceeding). "Mandamus issues only

to correct a clear abuse of discretion or the violation of a duty imposed by law when

there is no other adequate remedy by law.@ Walker v. Packer, 827 S.W.2d 833, 839

(Tex. 1992) (orig. proceeding) (quoting Johnson v. Fourth Court of Appeals, 700 S.W.2d
916, 917 (Tex. 1985) (orig. proceeding)). To show entitlement to mandamus relief, a

relator must satisfy three requirements: (1) a legal duty to perform; (2) a demand for

performance; and (3) a refusal to act. Stoner v. Massey, 586 S.W.2d 843, 846 (Tex.

1979). Additionally, a relator has the burden to provide a sufficient record to enable a

reviewing court to consider the basis for the relief sought. See Walker, 827 S.W.2d at

837.


                                           2
                                                Analysis


        Initially, we address Relator's failure to comply with some of the mandatory

requirements of Rule 52.3 of the Texas Rules of Appellate Procedure. A petition for writ

of mandamus must include Identity of Parties and Counsel, Table of Contents, Index of

Authorities, Statement of the Case, Statement of Jurisdiction, Issues Presented,

Statement of Facts, Argument, Prayer, Certification and Appendix. See Tex. R. App. P.

52.3(a)-(k).     Although Relator's petition identifies the Honorable Don Emerson as

Respondent, it does not contain a Table of Contents, Index of Authorities, Statement of

the Case, Statement of Jurisdiction, Issues Presented, Statement of Facts, Argument,1

and Certification. See generally Tex. R. App. P. 52.3. Although Relator includes certain

items in his Appendix, he does not include a certified or sworn copy of the motion to

dismiss, copies of the Orders to Withdraw Funds or copies of the Bills of Costs of which

he complains. Exhibit B to Relator's petition is presumably a copy of the motion to

dismiss the orders to withdraw funds filed in the trial court on which he seeks to have

the trial court enter rulings. However, the motion does not bear a file stamp.2 We are

unable to determine whether the motion has been brought to the trial court's attention.3

Showing that a motion was filed with the trial court clerk does not constitute proof that

1
Relator's argument is not supported by citations to authority. Tex. R. App. P. 52.3(h).
2
Relator alleges he filed his motion on August 15, 2011.
3
 When a motion is properly pending in the trial court, the act of considering and ruling upon it is a
ministerial act. Eli Lilly and Co. v. Marshall, 829 S.W.2d 157, 158 (Tex. 1992). However, the trial court
has a reasonable time within which to perform that duty. Safety-Kleen Corp. v. Garcia, 945 S.W.2d 268,
269 (Tex.App.--San Antonio 1997, orig. proceeding). Whether a reasonable time has lapsed is
dependent on the circumstances of each case. Barnes v. State, 832 S.W.2d 424, 426 (Tex.App.--
Houston [1st Dist.] 1992, orig. proceeding). Other influential circumstances include the trial court's actual
knowledge of the motion, its overt refusal to act, the state of its docket, and other judicial and
administrative duties which must be addressed. In re Villarreal, 96 S.W.3d 708, 711 (Tex.App.--Amarillo
2003, orig. proceeding).


                                                     3
the motion was brought to the trial court's attention. See In re Chavez, 62 S.W.3d 225,

228 (Tex.App.--Amarillo 2001, orig. proceeding).


        Recognizing that pro se filings may be reviewed less stringently than those filed

by attorneys, Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct. 594, 595, 30 L. Ed. 2d 652

(1972), a party proceeding pro se must still comply with rules of procedure.                          See

Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978). Even if we were to

review Relator's request for mandamus relief with patience and liberality, he has not

satisfied his burden to provide a sufficient record to enable this Court to consider his

complaint.4 See Walker, 827 S.W.2d at 837. Neither has he established his entitlement

to mandamus relief.5


        Consequently, Relator's petition for writ of mandamus is denied.



                                                         Patrick A. Pirtle
                                                             Justice



4
 Without copies of the Orders to Withdraw Funds and Bills of Costs, we are unable to determine the
characterization or amounts authorized to be withdrawn from Relator's inmate account. A certified bill of
costs imposes an obligation upon a criminal defendant to pay court costs, irrespective of whether that bill
is incorporated by reference into the written judgment. See generally Tex. Code Crim. Proc. Ann. arts.
103.001 and 103.003 (West 2006 and Supp. 2011). See also Tex. Gov't Code Ann. §§ 102.001-103.033
(West 2005 and Supp. 2011). Court costs imposed as a matter of legislative directive may be withdrawn
from an inmate's account without regard to his ability to pay and do not need to be included in the oral
pronouncement of sentence or in the written judgment in order to be imposed upon a convicted
defendant. See Weir v. State, 278 S.W.3d 364, 367 (Tex.Crim.App. 2009). See also Williams v. State,
332 S.W.3d 694 (Tex.App.--Amarillo 2011, pet. denied). Repayment of court-appointed attorney's fees,
however, is dependent on a defendant's ability to pay. See Tex. Code Crim. Proc. Ann. art. 26.05(g).
See also Mayer v. State, 309 S.W.3d 552 (Tex.Crim.App. 2010). Unless a material change in a criminal
defendant's financial resources is established by competent legal evidence, once that defendant has
been found to be indigent, he is presumed indigent for the remainder of the proceedings. Mayer, 309
S.W.3d at 557.
5
 The trial court's disposition of an inmate's challenge to an Order to Withdraw Funds creates an
appealable order. See Ramirez v. State, 318 S.W.3d 906, 908 (Tex.App.--Waco 2010, no pet.).
Mandamus will not lie when there is an adequate remedy by appeal. See Walker, 827 S.W.3d at 839.

                                                    4